DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 4, 8-9, 12-13, 15-16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Herdeman US 5,658,607 in view of De Bortoli US 2019/0166862.
Regarding claim 1, Herdeman discloses a method of ripening perishable products during transport in a structure comprising a controlled atmosphere system (combination shipping and ripening container 20 having an internal volume capable of receiving and maintaining a controlled atmosphere) (col. 3, lines 62-67, col. 4, lines 1-5) which method provides variable ripening time (adjustments to the controlled atmosphere and temperature within the internal volume can be utilized to tune or adjust the ripening process as desired to provide ripened products for delivery within a range of timing schedules) (col. 4, lines 15-21) (the time period in days for the ripening procedure of the present invention can be increased or decreased to meet market conditions) (col. 10, lines 61-65)  the processes comprising:
establishing a controlled atmosphere within the structure with ripenable produce loaded, the controlled atmosphere having an O2 content of 3-5% and a CO2 content of 0% (the freshly harvested products are loaded into the container and stabilized at the desired holding temperature…ethylene initiation can be delayed for several days…in such case it is contemplated that a controlled low oxygen atmosphere (e.g. 3-5% oxygen, and 97-95% nitrogen) would be provided to suppress the ripening process until uniform exposure to the ethylene gas) (col. 7, lines 45-59)
changing a temperature in the structure from a temperature where ripenable produce are kept in an unripening controlled atmosphere to a temperature where the ripenable produce ripens in controlled atmosphere (if products within a container are required sooner than originally planned the temperature or atmosphere within the container can be modified to speed up the ripening process. For example temperature might be raised from 58 °F to 70-75 °F and/or the oxygen level within the container might be raised to speed the ripening process) (col. 8, lines 30-37).
dosing a ripening agent (ethylene) to the controlled atmosphere in order to initiate ripening while maintaining controlled atmosphere (col. 7, lines 45-67).
when a predetermined ripening state is achieved the temperature in the structure is changed to a transport temperature for the ripenable produce and maintaining the ripenable produce at the predetermined ripening stage under controlled atmosphere conditions (if the delivery of the products were to be held off for a number of days for whatever reason, the products could be maintained within the low oxygen cooled temperature controlled atmosphere for a longer period of time than originally planned) (col. 8, lines 30-42, col.10, lines 36-38).
Claim 1 differs from Herdeman in the recitation that the method comprises checking if a ripening rate is increasing or decreasing.  Claim 1 differs from Herdeman in the recitation that the method comprises determining a ripening status of the ripenable produce by measuring a CO2 respiration rate. 
De Bortoli discloses that ripening of fruits can be guided and/or controlled as a function of respiration of the fruit via a CO2, an O2 concentration ([0014]) and discloses measuring the carbon dioxide release of the fruit to determine the onset of ripening ([0024]). De Bortoli discloses that preferably the constant increase in the CO2 concentration marks the starting point of an intermediate phase in which active fumigation with ethylene takes place ([0024]). De Bortoli discloses that when the CO2 respiration rate is rising (first phase), a ripening model is calibrated using input of timing for a start of ripening (table 1, first phase) based on a scheduled delivery ([0013], [0024]). 
It would have been obvious to one of ordinary skill in the art to modify Herdeman such that the method comprises checking if a ripening rate is increasing or decreasing, determining a ripening stage of the ripenable produce by measuring a CO2 respiration rate as taught by De Bortoli in order to determine the appropriate time of starting fumigation with ethylene.
Regarding claim 4, Herdeman in view of De Bortoli discloses that ripening is started at a predetermined time before scheduled ripening finalization (adjustments to the controlled atmosphere and temperature within the internal volume can be utilized to tune or adjust the ripening process as desired to provide ripened products for delivery within a range of timing schedules) (‘607, col. 4, lines 15-21) (the time period in days for the ripening procedure of the present invention can be increased or decreased to meet market conditions) (‘607, col. 10, lines 61-65).
  Regarding claim 8, Herdeman in view of De Bortoli discloses that ripening of the ripenable produce is controlled on basis of correlations of ripening time, temperature O2, CO2, and ripening agent dosing (‘607, col. 9, table, col. 8, lines 20-42, col. 10, lines 10-65).
Regarding claim 9, Herdeman in view of De Bortoli discloses that the ripening rate is controlled by regulating O2 content inside the atmosphere of the structure to achieve a specific CO2 production or O2 consumption per mass unit of the ripenable produce (‘607, col. 8, lines 30-42, col. 10, lines 4-9).
Regarding claim 12, Herdeman in view of De Bortoli discloses further monitoring the ripening stage by using an electronic color sensor that measures colors within an infrared spectrum (‘862, [0030]- [0032]).
Regarding claim 13, Herdeman in view of De Bortoli discloses measuring an amount of chlorophyll using an electronic color sensor (‘862, [0030]-[0032]).
Regarding claim 15, Herdeman in view of De Bortoli discloses that the ripening of the ripenable produce is adjusted based on an updated ripening finalization time (adjustments to the controlled atmosphere and temperature within the internal volume can be utilized to tune or adjust the ripening process as desired to provide ripened products for delivery within a range of timing schedules) (‘607, col. 4, lines 15-21) (the time period in days for the ripening procedure of the present invention can be increased or decreased to meet market conditions) (‘607, col. 10, lines 61-65).
Regarding claim 16, Herdeman in view of De Bortoli discloses that the ripening agent is ethylene (‘607, col. 7, lines 46-61).
Regarding claim 23, Herdeman in view of De Bortoli discloses that the structure is a reefer container (shipping container) (‘607, col. 4, lines 61-65).
Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Herdeman US 5,658,607 in view of De Bortoli US 2019/0166862 in view of Clarke US 2002/0127305. 
Regarding claim 2, Herdeman in view of De Bortoli discloses storing the fruit in a controlled atmosphere prior to dosing of the ripening agent (‘607, col. 7, lines 46-61). 
Claim 2 differs from Herdeman in view of De Bortoli in the recitation that the O2 content in the structure is increased from a controlled atmosphere level to 5-21% before the dosing of the ripening agent.  
Clarke discloses that an increased O2 content assists unripe fruit in ripening and discloses exposing fruit to an atmosphere having increased oxygen prior to exposure to ethylene (‘305, [0063], [0064], [0052]-[0064]) and Herdeman already discloses that ripening rate can be increased by increasing the oxygen level to 5- 8% (‘607, col. 10, lines 38-41) and therefore it would have been obvious to one of ordinary skill in the art to increase the oxygen content to 5-8% before dosing the ripening agent in order to increase the ripening rate as desired. 
Regarding claim 24, claim 24 is rejected for the same reasons given above as for claim 2.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herdeman US 5,658,607 in view of De Bortoli US 2019/0166862 in view of McDonnell 3,620,765.
Regarding claim 3, claim 3 differs from Herdeman in view of De Bortoli in the recitation that the oxygen content in the structure is increased for a period of 12-48 hours after dosing of the ripening agent.  
McDonnell discloses that it has been discovered that longer shelf life is obtained when fruit was initiated to ripening in air and ethylene concentration (col. 12, lines 44-46), and McDonnell discloses that ripening can be initiated for 24 hours (col. 9, lines 4-15), thus McDonnell suggests an increased oxygen content relative to the controlled atmosphere oxygen content, for 24 hours following dosing with ripening agent. It would have been obvious to one of ordinary skill in the art to modify Herdeman in view of De Bortoli such that the oxygen content in the structure is increased for a period of 24 hours after dosing of the ripening agent as taught by McDonnell in order to obtain a longer shelf life of the fruit. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herdeman US 5,658,607 in view of De Bortoli US 2019/0166862 in view of Fernandez et al. US 2007/0144638.
Regarding claim 6, claim 6 differs from Herdeman in view of De Bortoli in the recitation that the controlled atmosphere has a carbon dioxide content of 3- 7%, it is noted that Herdeman in view of De Bortoli already discloses that the controlled atmosphere has a low oxygen concentration of 3-5% (the freshly harvested products are loaded into the container and stabilized at the desired holding temperature…ethylene initiation can be delayed for several days…in such case it is contemplated that a controlled low oxygen atmosphere (e.g. 3-5% oxygen, and 97-95% nitrogen) would be provided to suppress the ripening process until uniform exposure to the ethylene gas) (col. 7, lines 45-59).
Fernandez discloses that to prevent early ripening of bananas in a container it is necessary to maintain the gas medium in the container with an oxygen content of about 2-4% and carbon dioxide content of about 4-7% ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art to modify Herdeman in view of De Bortoli such that the controlled atmosphere has a carbon dioxide content of about 4- 7% as taught by Fernandez since Fernandez shows this was a suitable atmosphere composition for suppressing the ripening of fruit such as bananas and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herdeman US 5,658,607 in view of De Bortoli US 2019/0166862 in view of Jedermann et al.
Regarding claim 7, Herdeman in view of De Bortoli discloses controlling the rate of heat build up in the container by controlling the atmosphere in the structure in relation to oxygen (col. 10, lines 4-9). 
Claim 7 differs from Herdeman in view of De Bortoli in the recitation that the method comprises keeping specific heat production from the ripenable produce below 300 watt/ton by controlling the atmosphere within the structure in relation to oxygen, carbon dioxide, ripening agent concentration and/or temperature.
Jedermann discloses controlling the heat production of ripenable produce below 300 watt/ton by controlling the atmosphere in relation to temperature (as long as a temperature of 15 °C is maintained the generated heat stays between 70 and 115 W per tonne) (Pg.17). It would have been obvious to one of ordinary skill in the art to modify Herdeman in view of De Bortoli such the method comprises keeping specific heat production from the ripenable produce below 300 watt/ton by controlling the atmosphere within the structure temperature as taught by Jedermann since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herdeman US 5,658,607 in view of De Bortoli US 2019/0166862 in view of Imamura JP S5914779 Espacenet Translation.
Regarding claim 10, Herdeman in view of De Bortoli discloses that the ripening stage is defined from accumulated CO2 production per mass unit of ripenable produce during the method (the ripening process of the method comprises a plurality of phases which are characterized by the gas concentrations and/or temperatures in the ripening room) (‘862, [0023]) (ripening is measured during the ripening on the basis of respiration) (‘862, [0032], [0030]) (the respiration parameters (CO2, C2H4 and O2) can be an indication of the degree of ripeness) (‘862, [0016]).
Additionally, Imamura discloses determining the ripening degree of a banana by detecting an accumulated amount of carbon dioxide gas emitted from the banana (Abstract). Thus, further making obvious defining a ripening stage of fruit from accumulated CO2 production per mass unit of ripenable produce.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Herdeman US 5,658,607 in view of De Bortoli US 2019/0166862 in view of Imamura JP S5914779 Espacenet Translation in view of Savur et al. US 2018/0220665.
Regarding claim 14, Herdeman in view of De Bortoli discloses that the ripening of the produce is controlled based on accumulated CO2 production (‘862, claim 2, [0014], [0017], [0049], [0050]). De Bortoli discloses measuring accumulated CO2 production ([0017], [0023], [0024], [0053]-[0058], [0062]). De Bortoli suggests that the ripening of the ripenable produce is started when there is a steady and even release of carbon dioxide within a period of time for all the fruits ([0023], [0024]). De Bortoli discloses measuring the carbon dioxide release of the fruits, and discloses that only when a steady and even release of carbon dioxide within a period of time for all the fruits take place, a steady increase in carbon dioxide concentration can be measured in the ripening chamber ([0024]).
Additionally, Imamura discloses determining the ripening degree of a banana by detecting an accumulated amount of carbon dioxide gas emitted from the banana (Abstract) and controlling the ripening based on the measured accumulated CO2 production ([0001]). Thus, further making obvious controlling the ripening of the ripenable produce based on measured accumulated CO2 production per mass unit of ripenable produce.
Claim 14 differs from Herdeman in view of De Bortoli in view of Imamura in the recitation that the measuring of accumulated CO2 production is started specifically when the carbon dioxide respiration rate evaluated against a moving average or rolling average of carbon dioxide respiration rate in an interval of between 4 hours and 48 hours, exceeds two times a standard deviation calculated based on readings of carbon dioxide respiration measured within the last/preceding 12 hours
As discussed above, De Bortoli suggests that the ripening of the ripenable produce is started when there is a steady and even release of carbon dioxide within a period of time for all the fruits ([0023], [0024], [0050]). De Bortoli discloses measuring the carbon dioxide release of the fruits, and discloses that only when a steady and even release of carbon dioxide within a period of time for all the fruits take place, a steady increase in carbon dioxide concentration can be measured in the ripening chamber ([0024]). It is noted both De Bortoli and Imamura disclose measuring CO2 production during ripening (‘862, claim 1, [0055]- [0058], [0062]) (‘779, Espacenet Translation, [0001]). Therefore, De Bortoli suggests determining the start of respiration for all of the produce and measuring CO2 production following the start of respiration (‘862, [0024], [0025]).  
Savur discloses measuring respiration rate using measurements of a 4 hour moving average ([0115], [0124], Figs 4 and 5). Absent compelling evidence of criticality once it was known to obtain respiration data over an extended period of time to confirm the accuracy of the measurements and to confirm that the respiration rate is increasing it is seen that the particular method of confirming accuracy and increase in the respiration rate to confirm the start of ripening is a matter of design choice. 

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the office action cites col. 8 lines 30-37 of Herdeman for disclosure of the feature of claim 1 of “changing a temperature in the structure from a temperature where ripenable produce are kept in an unripening controlled atmosphere to a temperature where the ripenable produce ripens in controlled atmosphere”. Applicant argues that prior to the temperature adjustment produce is already ripening and that an atmosphere in which produce is ripening cannot be considered “an unripening controlled atmosphere” as recited by claim 1. 
This argument has not been found persuasive because the cited section of Herdeman was cited to show that it was well known in the art to change the temperature to speed up the ripening process, and therefore it would have been obvious to one of ordinary skill in the art to change the temperature in the structure in order to assist in speeding up the commencing of ripening of the ripenable produce. The ripenable produce is already in an unripening controlled atmosphere prior to initiation of ripening (‘607, col. 7, lines 46-61). "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” (MPEP 2143.I.E). It is also noted that De Bortoli discloses changing the temperature from a first temperature by increasing to a second temperature, when commencing ripening (‘862, [0055]), and McDonnell US 3,620,765 used in the rejection of dependent claims discloses that it was well known in the art to accelerate ripening of produce by subjecting the produce to increased temperature during initiating ripening of the unripe produce (‘765, col. 13, claim 1). 
Additionally, it is noted that “an unripening controlled atmosphere” can be interpreted as an atmosphere that suppresses or reduces ripening, and would read on changing the temperature in the structure from a temperature where ripening is not promoted (i.e. is suppressed or reduced) to a temperature where produce ripens, and Herdemann discloses after the ripening process has been commenced, it is preferred to reduce the rate of ripening (col. 7, lines 62-67), and where products end up being required sooner than planned the temperature can be changed to speed up the ripening process (col. 8, lines 31-42), and therefore, in this regard, can also be considered to teach changing a temperature in the structure from a temperature where ripenable product are kept in an unripening controlled atmosphere to a temperature where the ripenable produce ripens in controlled atmosphere, based on this interpretation. 
It is further noted that the specification does not define “an unripening controlled atmosphere” and the claims do not recite that the produce is in an unripened state in the unripening controlled atmosphere.  Additionally, while the step of changing the temperature is placed before the dosing of the ripening agent, this does not limit a specific order to the claimed steps since “the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order” (MPEP 2111.01.II). Therefore, Applicants arguments have not been found convincing. 
Applicant argues that regarding claim 4, that claim 4 recites the feature that “ripening is started at a predetermined time before scheduled ripening finalization”. The Office Action at page 7, relies on col. 4, lines 15-21 and col. 10, lines 61-65 of Herdeman as disclosing this feature. Applicant argues that these passages of Herdeman relate to adjusting the atmosphere after a ripening process has been commenced. For example, col. 4, lines 15-21 of Herdeman expressly refers to situations where, “loaded products have been stabilized at the desired holding temperature and exposed to the ethylene atmosphere to initiate ripening procedures”. (Herdeman, col. 4, lines 15-21) (emphasis added). Applicant argues that the passages do not relate to the timing for the start of ripening and thus do not disclose (or even appear to be relevant to) the feature that “ripening is started at a predetermined time before scheduled ripening finalization”, as recited in claim 4.
This argument has not been found persuasive.  From the cited passages in the rejection of claim 4, one of ordinary skill in the art would deduce that since a delivery schedule of the produce can be adjusted as desired, that there is an original delivery schedule where the produce would start ripening according to the original delivery schedule and that the ripening of the produce would necessarily begin at a predetermined time before scheduled ripening finalization to meet the original delivery schedule, so that the produce would be at the desired state of ripeness at delivery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forsyth et al US 2008/0008793 discloses that ripening of bananas can be activated with any known methods for example by increasing temperature, injecting ethylene into the gas volume surrounding the bananas or via a combination of these methods (‘793, [0024]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792